Exhibit 10.11
 
 






LOAN AND SECURITY AGREEMENT
("Agreement")
This Agreement dated   15 March,    2016, is an agreement between CRESTMARK BANK
("Crestmark"), and ENCISION INC, a Colorado corporation (''Borrower"). In this
Agreement, Crestmark and Borrower are collectively the "Parties". Any person or
entity who guarantees the obligations of Borrower (each a "Guarantor") is
required to sign this Agreement. The Parties have the addresses shown on the
schedule ("Schedule") which is attached to this Agreement. These are the
addresses of the Parties for all purposes and may be changed by one party giving
notice to the other party in writing of the new address.


1.       PURPOSE. The purpose of this Agreement, including the Schedule, is to
set forth the terms and conditions of the loans from Crestmark to Borrower
("Loans") and the obligations of Borrower. The Schedule is part of this
Agreement. Any and all promissory notes,  including for term loans and/or
capital expenditures (individually and collectively "Note") to be signed by
Borrower, any guaranty(s), and any other documents now or hereafter signed by
any of the Parties in connection with this Agreement, the Loans or any document
issued by Crestmark or the bank holding the lockbox ("Lockbox Bank"), including
subordination or intercreditor agreements, are also all part of this Agreement.
Ali of the documents together are referred to collectively as the "Loan
Documents".


2.       LOANS; LOAN ADVANCES.


A.    Any disbursement of money or advance of credit by Crestmark, including but
not limited to amounts advanced for the payment of interest, fees, expenses and
amounts necessary to protect, maintain and preserve Crestmark's Collateral under
the Loan Documents ("Protective Disbursements"), is referred to collectively as
an "Advance". Whether Crestmark makes an Advance is in Crestmark's sole
discretion. If an Advance is made, it will be made in accordance with the
advance formula set forth in the Schedule ("Advance Formula"); but not at any
time to exceed the maximum amount set  forth in the Schedule ("Maximum Amount").
Crestmark may choose to make Protective Disbursements in excess of the Maximum
Amount or Advance Formula in its sole discretion. Each time Crestmark makes an
Advance, including a Protective Disbursement, the Advance will be debited
against an account in Borrower's name on Crestmark's books ("Loan Account"), and
each payment will be credited against the Loan Account in the manner described
in this Agreement.


B.     The total amount Borrower owes to Crestmark will be the aggregate of the
Advances made by Crestmark, the expenses and fees set forth in the Schedule and
any and all costs incurred by Crestmark (including reasonable attorney's fees),
and interest at the rate set forth in the Note on all amounts and all other
obligations of Borrower under the Loan Documents (collectively, the
"Obligations" and/or "Indebtedness").


C.    Borrower must repay all Advances with respect to the Loans with interest,
which is due monthly as specified in the Note, along with all other fees and
expenses of Crestmark set forth herein or in the Schedule. Crestmark may in its
sole discretion collect any Obligations due Crestmark by (i) directly applying
any funds in the Lockbox Account, as defined in paragraph 5 below, to the
Obligations (ii) directly applying funds from any Reserve Account, as defined in
paragraph 3 below, to the Obligations, (iii) collecting the Obligations directly
from Borrower; or (iv) otherwise collecting the Obligations. Borrower
understands that all the Obligations are repayable at any time in full or in
part upon demand by Crestmark. Crestmark may make demand for partial payments
and such demand will not preclude Crestmark from demanding payment in full at
any time.


D.      Borrower must comply with its representations, promises, covenants and
reporting requirements set forth in this Agreement, in the Schedule and in the
other Loan Documents. Borrower's failure to do any of the forgoing is a default
("Default"). The demand nature of the Obligations is not modified by reference
to a Default in this Agreement or the other Loan Documents and any reference to
a Default is for the purpose of permitting Crestmark to exercise its remedies
for Default, including charging interest at the Extra Rate as defined and
provided in the Note.


E.      The aggregate amount of all Advances, plus the expenses and fees set
forth in the Schedule, any and all costs incurred by Crestmark (including
reasonable attorney's fees), and interest at the rate set forth in the Note on
all amounts advanced ("Loan Amount"), may not, at any time, exceed the Maximum
Amount or the Advance Formula, and Borrower understands that if at any time it
should owe more to Crestmark than the lesser of the Maximum Amount or the
Advance Formula it must repay that amount immediately, whether or not demand to
repay the whole of the Obligations has been made. Protective Disbursements must
be immediately repaid whether or not the lesser of the Maximum Amount or the
Advance Formula has been exceeded.


3.         RESERVES. If Crestmark believes in its sole discretion that the
prospect for repayment of the Obligations is impaired or that its Collateral
margin is insufficient, Crestmark may establish cash reserves and credit
balances (collectively "Reserves") to protect its interests and the repayment of
the Obligations. Reserves may be established by reducing the Advance Formula to
achieve the target reserve level, withholding monies due Borrower from any
payments Crestmark receives, from a cash payment from Borrower, or any other
method Crestmark chooses. Crestmark shall hold these Reserves in a "Reserve
Account". Any money in a Reserve Account, whether or not it is a cash reserve,
will not earn interest for Borrower, and Crestmark may apply the funds in the
Reserve Account to reduce the Obligations al any time Crestmark elects.
 
 
1

--------------------------------------------------------------------------------

 
 


4.       FEES AND EXPENSES. In connection with the Loans there are several types
of fees that may be charged and Borrower may be required to maintain a minimum
loan balance. Such fees and requirements are set forth in the Schedule. In
addition, all expenses of every kind incurred by Crestmark in connection with
the Loans, any Advance, collection of the Obligations, inspection, and
examination are to be paid by Borrower.
 
5.       LOCKBOX. Borrower must immediately notify all persons who are obligated
on accounts ("Account Debtors") to direct all Account Debtors and any other
person or party that is liable to Borrower (collectively a "Debtor") to remit
all payments due Borrower to the lock box address or pursuant to the wire
transfer or ACH instructions set forth in the Schedule ("Lockbox Account"). The
remit to address on all documents related to the accounts, including invoices,
purchase orders, or contracts ("Documents") must be the Lockbox Account. At
Crestmark's request, all Documents must be marked by Borrower to show assignment
to Crestmark, and Borrower must notify each Account Debtor by mail that the
Account has been assigned to Crestmark and that all payments on the Account,
whether made by mail or electronically or otherwise must be made payable to
Borrower or Crestmark, at Crestmark's sole discretion, to the Lockbox Account or
other address provided by Crestmark in writing. The language used in such
notices shall be approved by Crestmark in writing. Crestmark may at any time and
from time to time, and at its sole discretion, notify any Debtor or third party
payee to make payments payable directly to Crestmark or to notify Debtor of the
assignment to Crestmark. all expenses for notification of each Account Debtor
will be paid by Borrower.
 
If notwithstanding the notice to Debtors, Borrower receives any funds from a
Debtor, including any cash, checks, drafts or wire transfers from the
collection, enforcement, sale or other disposition of the Collateral (defined
below), whether derived in the ordinary course of business or not, or if
Borrower receives any proceeds of insurance, fax refunds or any and all other
funds of any kind, Borrower shall hold such funds in trust for Crestmark, shall
not mix such funds received with any other funds, and shall immediately deposit
such funds in the Lockbox Account in the form received. That means if the funds
are received by mail, the Debtor checks will be sent to the Lockbox Account
uncashed, and if the funds are received electronically, the funds will be
transferred immediately to the Lockbox Account electronically. Crestmark will
have sole possession and control over the Lockbox Account. The Lockbox Bank will
process all deposits and Borrower has no right to the Lockbox Account, it
belongs to Crestmark. Crestmark is the owner of all deposits in the Lockbox
Account, and has no duty as to collection or protection of funds as long as it
is not grossly negligent or commits actual fraud. Ali expenses plus any
applicable administration and servicing fees of the Lockbox Account will be paid
by Borrower.
 
6.       LOAN ACCOUNT. All of the Obligations which are owed by Borrower will be
shown in the Loan Account and Borrower will receive a monthly statement either
by mail, electronically or via access to the Crestmark online system at
Crestmark's sole discretion. The statement is binding on Borrower, unless
Borrower provides a written objection to Crestmark that is actually received by
Crestmark within fifteen (15) business days of the time the statement is
provided or made available to Borrower.
 
7.       PAYMENTS. Should a check or other credit instrument not be collected
after Borrower has been given credit for such payment, then the credit will be
reversed and a fee charged at Crestmark's then standard rate. Crestmark, at its
sole discretion, may establish Reserves as set forth above or not apply a
payment that it reasonably believes may be returned unpaid for any reason or
disgorged due to a preference claim or garnishment , and in such event interest
(as defined in the Note) and Maintenance Fees (as defined in the Schedule) will
still be payable. In the event that any payment received by Crestmark is sought
to be recovered by or on behalf of the payer (including a trustee in bankruptcy
or assigned for the benefit of creditors), then Borrower agrees to immediately
reimburse Crestmark on demand for any amount so recovered and all of Crestmark's
expenses in connection with any such proceeding, including reasonable attorney's
fees. This provision shall survive termination of this Agreement. Any payments
received by Crestmark shall be applied to the Obligations in whatever order
Crestmark determines in its reasonable discretion.
 
8.       SECURITY INTEREST.
 
A.      Borrower grants to Crestmark a security interest in all of its assets,
now existing or hereafter arising, wherever located including all Accounts,
Goods, Inventory, Equipment, Chattel Paper, Instruments, Investment Property,
specifically identified Commercial Tort Claims, Documents, Deposit Accounts,
Letter of Credit Rights, General Intangibles, Contract Rights, customer lists,
furniture and fixtures, books and records and supporting obligations for any of
the foregoing, and all proceeds of the foregoing ("Collateral"), to secure
repayment of the Obligations ("Security Interest"). The Collateral also includes
all monies on deposit with Crestmark, or on deposit in the Lockbox Account.  all
capitalized terms used in this section BA, which are not otherwise defined,
shall have the meanings assigned to them in the Uniform Commercial Code as
adopted in the state of Michigan (''UCC"). Without limiting the' foregoing,
"Accounts". will also mean and include any and all other forms of obligations
now owed or hereafter arising or acquired by the Borrower evidencing any
obligation for payment for goods of any kind, nature, or description, sold or
leased, or services rendered, and all proceeds of any of the foregoing.
 
B.            Borrower gives Crestmark all of the rights of a secured party
under the UCC. Borrower grants Crestmark the authority to file all appropriate
documentation for Crestmark to perfect its Security Interest in the Collateral,
including a UCC-1 financing statement listing the Collateral as "AU assets of
the Debtor, now existing and hereafter arising, wherever located," or similar
terms, as well as UCC-3 amendments as may be required from time to time. All
expenses of Crestmark relating to searching, filing or protecting the Security
Interest are part of the Obligations.
 
 

--------------------------------------------------------------------------------

 
C.          The Security Interest gives Crestmark rights with respect to the
Collateral and the Security Interest and this Agreement imposes duties upon
Borrower which relate to the Collateral. Some of the rights and delius are: (i)
the right of Crestmark at any time to notify any persons who may hold any part
of the Collateral, such as Account Debtors and other debtors, of Crestmark's
Security Interest. Borrower understands that Crestmark may verify Accounts with
the Account Debtors; (ii) Borrower must cooperate with Crestmark in obtaining
control of any Collateral in the possession of third persons, particularly 
Collateral consisting of Deposit Accounts, Investment Property, Letter of Credit
Rights or other Collateral which is evidenced by electronic entries; (iii)
except for the right of Borrower to sell its Inventory in the ordinary course of
business, Borrower shall not sell or transfer any of the Collateral or grant any
other security interest in the Collateral, except as Crestmark may specifically
agree to in writing. Borrower remains able to perform all of its obligations
with respect to the Collateral such as the recognition of any warranties in
Inventory sold and Crestmark is under no responsibility to perform any of the
obligations of Borrower; and (iv) Borrower must notify Crestmark immediately if
it knows that any Account Debtor disputes an Account, whether or no such
disputes are deemed valid by Borrower.
 
9.            POWER OF ATTORNEY. Borrower irrevocably appoints Crestmark, or any
person(s) designated by Crestmark, as its attorney-in-fact, which appointment is
coupled with an interest and shall remain in full force and effect until all
Obligations of Borrower to Crestmark have been fully satisfied and discharged,
with full power, at Borrower's sole expense, to exercise at any time in
Crestmark's reasonable discretion all or any of the following powers:
 
A.          Receive, take, endorse, assign, deliver, accept and deposit, in the
name of Crestmark or Borrower, any and all cash, checks, commercial paper,
drafts, remittances and other instruments and documents relating to the
Collateral or the proceeds thereof.
 
B.          Change Borrower's address on all invoices and statements of Account
mailed or to be mailed to Borrower's customers and to substitute thereon the
address designated by Crestmark, to place legends on all invoices and statements
of Account mailed or to be mailed to Borrower's customers, and to receive and
open all mail addressed to Borrower, or to Borrower's trade name at Crestmark's
address, or any other designated address.
 
C.          Upon and after the occurrence of a Default, to change the address
for delivery of Borrower's mail to Crestmark's or an address designated by
Crestmark. Borrower specifically authorizes Crestmark to sign any forms on
behalf of Borrower to affect this change with the United States Postal Service
or any third party and requests such change to be accepted.
 
D.          Upon and after the occurrence of a Default, to take or bring, in the
name of Crestmark or Borrower, all steps, actions, suits or proceedings deemed
by Crestmark necessary or desirable to effect collection of or other realization
upon any Collateral.
 
E.            Execute on behalf of Borrower any UCC-1 and/or UCC-3 Financing
Statement(s) and/or any notices or other documents necessary or desirable to
carry out the purpose and intent of this Agreement, and to do any and all things
reasonably necessary and proper to carry out the purpose and intent of this
Agreement.
 
F.       To transfer any lockboxes belonging to Borrower to Crestmark at
Crestmark's sole discretion.
 
G.      To initiate ACH transfers from Borrower's depository accounts.
 
H.      To endorse and take any action with respect to bills of lading covering
any Inventory.
 
I.            Upon and after a Default, or at any time in the event that
Borrower fails to do so within a reasonable time, execute, file and serve, in
its own name or in the name of Borrower, mechanics lien or similar notices, or
claims under any payment or performance bond for the benefit of Borrower.
 
J.           Upon and after a Default, or at any time in the event that Borrower
fails to do so within a reasonable time, pay any sums necessary to discharge any
lien or encumbrance on the Collateral, which sums shall be included as
Obligations hereunder, and which sums shall accrue interest at the Extra Rate
until paid in full.
 
10.        REPRESENTATIONS. Borrower makes the following representations and
warranties to Crestmark and such representations and warranties must be true at
all times until the Obligations are paid in full. If Borrower learns that a
representation and warranty once made is no longer true, it has the duty to
immediately notify Crestmark in writing:
 
A.          Borrower is in good standing under the laws of the state of its
organization and is authorized to conduct business in any state that it conducts
business. Borrower has the power and authority to enter into this Agreement, and
the persons signing this Agreement, and all persons who sign any documents with
Crestmark, have the appropriate authority.  Borrower's organization
identification number, state of organization, and addresses where it conducts
business is as shown on the Schedule.
 
 
 

--------------------------------------------------------------------------------

 
 
B.   Borrower's entry into the Loan Documents does not violate any agreement
which Borrower has or which binds Borrower.
 
C.   The Loan Documents are fully enforceable against Borrower and the
Collateral.
 
D.  There are no litigation or criminal charges pending or threatened against
Borrower or Guarantor and neither Borrower nor Guarantor are in default of any
order or judgment of any court or any governmental agency of any kind. There are
no unsatisfied liens or judgments pending against Borrower in any jurisdiction
except as shown on the Schedule.
 
E.   The financial information furnished by Borrower to Crestmark has been
prepared in accordance with generally accepted accounting principles, all
financial statements are true and correct, and any projections of the business
operations of Borrower that have been given or will be given to Crestmark in the
future will be based upon Borrower's reasonable assumptions and estimates.
 
F.    Borrower is the owner of all of the Collateral and there are no other
liens or claims against the Collateral, except the Security Interest of
Crestmark or as shown on the Schedule.
 
G.   All of the Collateral is personal property and none of the Collateral will
be permanently affixed to real estate.
 
H.   Borrower has filed and will file all federal, state, local and foreign tax
returns that it is required to file and has paid and will pay all taxes and all
other governmental charges as they become due.
 
I.     Borrower is able to pay its debts as they become due and has sufficient
capital to carry on its business. Borrower's Obligations under this Agreement
and the Loan Documents, including the obligation to repay the Loans and the
grant of the Security Interest, do not render Borrower insolvent.
 
J.    Borrower only uses the fictitious names, d/b/a's, tradenames and
tradestyles set forth on the Schedule (collectively the "Tradenames"), and
Borrower certifies that all sales and any and all business done in the name of
the Tradenames are the sales and business of Borrower. Any and all checks,
remittances or other payments received in the name of any of the Tradenames are
Borrower's sole and exclusive property, and are subject to Crestmark's Security
Interest hereunder. Any and all authority given to Crestmark by Borrower in this
Agreement or elsewhere to endorse Borrower's name on any checks, negotiable
instruments or other remittances extends with equal and full force and effect to
any checks, negotiable instruments, and other remittances received in the name
of any Tradename.
 
K.   All Accounts assigned to Crestmark by Borrower are and will at all times be
bona fide accounts arising from the sale of inventory or providing services, and
are not subject to discounts, deductions, allowances, contra items, offset or
counterclaim and are free and clear of all encumbrances of any kind whatsoever,
except as disclosed to Crestmark in writing and approved by Crestmark in
writing.
 
L.    Borrower's assignment of any Accounts to Crestmark pursuant to this
Agreement will not at any time violate any federal, state and/or local law, rule
or regulation, court or other governmental order or decree or terms of any
contract relating to such Accounts.
 
M.   Borrower possesses all necessary trademarks, trade names, copyrights,
patents, patent rights and licenses to conduct its business as now operated,
without any known conflict with any trademarks, trade names, copyrights, patents
and license rights of any other person or entity.
 
N.   Borrower's legal name as of the date hereof as it appears in its official
filing with its state of organization is as set forth in the opening paragraph
of this Agreement. Borrower has not organized another entity or Tradename using
Borrower's name or Tradename as set forth herein in any other jurisdiction.
 
O.   As to all of Borrower's Inventory and Equipment:
 
i.    The Inventory and Equipment are currently located only at the locations
identified on the Schedule, or such other locations as consented to by Crestmark
in writing;
 
ii.    Ali Inventory is now and at all times hereafter shall be of good and
merchantable quality, free from defects, except as disclosed to Crestmark in
writing;


 

--------------------------------------------------------------------------------







iii.    The Inventory and Equipment are and shall remain free from all liens,
claims, encumbrances, and security interests (except as held by Crestmark, and
except as identified on the Schedule).


iv. The Inventory is not now stored with a bailee, warehouseman or similar party
unless such party has entered into a waiver letter in a form satisfactory to
Crestmark.


11.    BORROWER'S PROMISES.  Borrower makes the  following promises  to
Crestmark  and these promises are effective until the Obligations are fully
paid:


A.    To pay all Obligations when due and perform all terms, conditions and
obligations of the Loan Documents.
 
B.    To permit Crestmark, or its representatives, access to the Collateral on
Borrower's premises and to Borrower's computer systems, books of account and
financial records. Borrower will pay the cost of Field Examinations as specified
in the Schedule.
 
C.    To notify Crestmark promptly of any litigation, administrative or tax
proceeding or other action threatened or instituted against Borrower or
Guarantor or its property, or of any other material matter which may adversely
affect Borrower's financial condition.
 
D.    To pay when due all taxes, assessments and governmental charges, provided
that Borrower has the right to contest the same as long as it has a cash reserve
with Crestmark in an amount as determined by Crestmark in its sole discretion.
 
E.     To comply with the Financial Covenants described in the Schedule (if
applicable).
 
F.    To maintain insurance on its business activities in such amount and in
such form as Crestmark may from time to time require, and with respect to such
insurance if so designated, Crestmark shall be named as "Lender Loss Payee"
under the policy and receive evidence of the insurance. All insurance which
protects Crestmark shall have at least a 30-day notice to Crestmark prior to any
cancellation. With respect to the insurance, Borrower appoints Crestmark as its
attorney-in-fact to negotiate any and all claims under all insurance policies
and Crestmark also has the power to negotiate any payments on the insurance
policies.
 
G.    To comply with all laws, ordinances and regulations or other requirements
of any governmental authority or agency applicable to Borrower's business.
 
H     To maintain and preserve all Collateral in good repair, working order and
condition, and with respect to Accounts, pursue collections thereof
 
I.      To provide Crestmark with evidence of ownership of any Collateral upon
the request of Crestmark.
 
J.     To maintain a Loan Amount balance which shall not exceed the sum of
Eligible Collateral times the corresponding rate in the Advance Formula.


12.   NEGATIVE COVENANTS. Borrower agrees until the Obligations are paid in
full, it will not:


A.    Change its state of organization or its name, or move its executive office
or at any time adopt any assumed name without giving Crestmark at least 30 days
prior written notice.
 
B.     Declare or pay any dividend or make any other distribution with regard to
its equity or purchase or retire any of its equity without Crestmark's prior
written consent, provided if it is taxed as an S Corporation or other "pass
through" entity, Borrower may prior to a Default distribute profits to its
equity holders in an amount necessary to enable such holders to pay personal,
state and federal taxes directly attributable to the profits earned by Borrower
for such year.
 
C.     Make any loan or guaranty or assume any obligation or liability, whether
as borrower, guarantor, surety, indemnitor or otherwise that would result in or
create a Default, without Crestmark's prior written consent.
 
D.     Enter into any transaction with its equity holders or any affiliates of
Borrower except on terms at least as favorable as would be usual and customary
in similar transactions if the person with whom the transaction is entered into
was not related to Borrower.
 
E.     Release, redeem, purchase, or acquire any of its equity interests without
the prior written consent of Crestmark.
 
F.     Default in the payment of any debt to any other person.


 

--------------------------------------------------------------------------------







G.    Suffer or permit any judgment, decree or order not fully covered by
insurance to be entered against Borrower or a Guarantor, or permit or suffer any
warrant or attachment to be filed against Borrower, any Guarantor, or against
any property or asset of Borrower or Guarantor.
 
H.    Transfer the ownership of any interest in Borrower without the prior
written consent of Crestmark which shall not be unreasonably withheld.
 
I.      Sell any of the Collateral outside the normal course of its business
without the prior written consent of Crestmark.
 
J.     Purchase the stock or assets of any other entity without the prior
written consent of Crestmark.


13.    FINANCIAL REPORTS. Borrower promises that until the Obligations are fully
paid and this Agreement is terminated, it will keep its books and records in a
manner satisfactory to Crestmark and Crestmark will have the right at any time
to verify any of the Collateral, documentation or books and records of Borrower
in whatever manner and as often as Crestmark deems necessary. Borrower will
permit Crestmark, or its representatives, access to the Collateral and
Borrower's premises and to Borrower's computer systems, books of account and
financial records. Borrower will furnish to Crestmark the financial reports
identified on the Schedule, certified to by the president or chief financial
officer of Borrower and Borrower's certified public accountant, if applicable.
Ali financial reports will be prepared in accordance with generally acceptable
accounting principles and will be true and accurate.
 
14.     CRESTMARK' S REMEDIES. Crestmark has all the remedies available at law
or in equity (including those under the UCC) in the event of a Default or if
Borrower falls to pay the Obligations on demand, including but not limited to
the following: to charge the Extra Rate; to notify Account Debtors to make the
payments directly to Crestmark; to settle or compromise any disputed Account,
sue on any Account and make any agreement to deal with the Accounts as if it
were the owner; to offset any of Borrower's or Guarantor's funds under the
control of Crestmark against the Obligations; and to require Borrower to gather
up the Collateral and make it available to Crestmark for Crestmark to conduct
public or private UCC foreclosure sales. Borrower grants to Crestmark a license
or other right to use, without charge, Borrower's labels, patents, copyrights,
trademarks, rights of use of any name, trade secrets, tradenames and advertising
materials, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral, and Borrower's rights under all licenses and franchise agreements
shall inure to Crestmark's benefit. If Crestmark should proceed against the
Collateral and sell any of the Collateral on credit, Borrower will be credited
on the Obligations only with the amount actually received by Crestmark and
Borrower waives any and all provisions as to notice or a particular method of
sale of any of the Collateral. Borrower will pay all expenses in connection with
the assembly or sale of the Collateral. Crestmark does not have to incur its own
expenses in realizing upon the Collateral, but all the expenses are for the
account of Borrower. Borrower recognizes that at no time is Crestmark its agent
in dealing with the Collateral, but Crestmark acts only in its own interest.
 
15.      CUMULATIVE RIGHTS. Crestmark's rights and remedies under this Agreement
and all other agreements shall be cumulative. Crestmark shall have all other
rights and remedies not inconsistent herewith as provided under the UCC, by law,
or in equity. No exercise by Crestmark of one right or remedy shall be deemed an
election, and no waiver by Crestmark of any Default on Borrower's part shall be
deemed a continuing waiver. No delay by Crestmark shall constitute a waiver,
election or acquiescence by it.
 
16.      LENDER ACTIoNS. To the extent applicable law may impose duties on
Crestmark to exercise remedies in a commercially reasonable manner, Borrower
agrees that it is commercially unreasonable for Crestmark: to fall to excise
remedies against any Collateral or any particular Account Debtor; to proceed
against Account Debtors either directly or through collection agencies; to
advertise disposition of Collateral through publications or media of general
circulation; to hire professional auctioneers to dispose of Collateral; to
dispose of Collateral in wholesale or retail markets; to disclaim warranties
with respect to Collateral; or to obtain services of attorneys or other
professionals. The foregoing is not an exhaustive list and nothing contained in
the foregoing shall be construed to grant any rights to Borrower or to impose
any duties on Crestmark that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 16. Borrower
agrees that under no circumstances is Crestmark the agent or representative of
Borrower.
 
17.     APPLICATION OF PROCEEDS. Once collection efforts are commenced by
Crestmark, any proceeds of sale or disposition of Collateral may be applied by
Crestmark first to expenses authorized by this Agreement, including Crestmark's
reasonable attorney's fees, which Borrower must pay, and the balance to payment
of the Obligations in such manner as Crestmark may elect. Borrower and Guarantor
remain liable for any deficiency.
 
18.     NOTICES. Any notice is effective by either party if sent in writing or
facsimile with confirmation of receipt or by certified mail or personal delivery
or expedited mail services to the addresses shown on the Schedule.
 
19.   MISCELLANEOUS  PROVISIONS.
 
A.           This Agreement is binding upon and is for the benefit of Borrower
and Crestmark, and their respective successors and assigns. However, under no
circumstances may Borrower assign this Agreement or its rights and duties
hereunder. Crestmark may assign this Agreement and its rights under the Loan
Documents and Borrower will make payments to any such assignee if so directed.
 
 

--------------------------------------------------------------------------------

 


B.    Crestmark has the right at any time to assign, transfer, negotiate or sell
participations in this Agreement or the Obligations or the rights of Crestmark
hereunder. In connection with any assignment, Borrower consents to disclosure of
any and all books, records, files, Loan Documents and all other documents in the
possession or under the control of Crestmark.


C.     No delay or failure of Crestmark in exercising any right or remedy will
affect such right or remedy. No delay or failure of Crestmark to demand strict
adherence to the terms of this Agreement will be deemed to waive Crestmark's
rights to demand such adherence al any time in the future.


D.     The term "including'' means "including, without limitation", and the term
"includes" means "includes, without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall."  The
definitions of terms in this Agreement shall apply equally to the singular and
plural forms of the terms defined.


E.      This Agreement and the other Loan Documents will be interpreted and
determined under the laws of the state of Michigan without any regard to any
conflict of laws provisions.


F.      Borrower, at Crestmark's request, will make, execute and acknowledge any
and all further instruments or agreements necessary to carry out the intent of
this Agreement and the other Loan Documents.


G.     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all signatures were upon the
same instrument. Delivery of an executed counterpart of the signature page to
this Agreement by facsimile or electronic mail shall be effective as delivery of
a manually executed counterpart of this Agreement, and any party delivering such
an executed counterpart of the signature page to this Agreement by facsimile or
electronic mail to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party, provided
that the failure to deliver such manually executed counterpart shall not affect
the validity, enforceability, or binding effect of this Agreement.


H.     Neither Crestmark nor its affiliates, directors, officers, agents,
attorneys or employees are liable to Borrower or Guarantor or affiliates for any
action taken or omitted by it or any of them under the Loan Documents, except
for such liability as may be imposed by law for gross negligence or actual
fraud, and no claim shall be made by Borrower or Guarantor or any of Borrower's
affiliates, directors, officers, agents, or employees for any special or
consequential damages or punitive damages arising out of, or related to, the
Loan Documents or the transactions between the Parties.


I.       This Agreement and the other Loan Documents represent the complete
Agreement between the Parties with respect to the subject matter of this
Agreement, and there are no promises, undertakings, representations or
warranties by Crestmark relative to the subject matter of this Agreement not
expressly set forth in this Agreement or the other Loan Documents, and this
Agreement supersedes all prior negotiations, agreements and understandings, oral
or written. This Agreement and the other Loan Documents may be amended only in
writing.


J.      If any provision of this Agreement is in conflict with any law or
statute or is otherwise unenforceable, then the provision will be deemed null 
and void only to the extent of such provision and the provision will be deemed
severable and the remainder of this Agreement shall be in full force and effect.


K.     Any payment made to Crestmark by either Borrower or Guarantor which is
subsequently invalidated, declared fraudulent or preferential or otherwise set
aside under any bankruptcy, state, federal or equitable law, then to the extent
of such invalidity such payment will be deemed not to have been made and the
obligation will continue in full force and effect. This provision shall survive
termination of this Agreement.


L.     No Lien  Termination Without Release. In recognition of  among other
things, Borrower's indemnification obligations and Crestmark's right to have its
attorney's fees and other expenses incurred in connection with this Agreement
secured by the Collateral, notwithstanding payment in full of all Obligations by
Borrower, Crestmark shall not be required to record any terminations or
satisfactions of any of its liens on the Collateral unless and until Borrower
and all guarantors of its Obligations have executed and delivered to Crestmark a
general release in a form acceptable to Crestmark in its sole discretion.
Borrower understands that this provision constitutes a waiver of its rights
Borrower may have under §9-513 of the UCC.


M.    Small Business Jobs Act Certification. Pursuant to section 4107(d)(2) (the
"Section") of the Small Business Jobs Act of 2010, certification is required
from any business receiving a loan using funds received by the institution under
the Small Business Lending Act. As required by the Section, the Borrower hereby
certifies to Crestmark that the principals of Borrower and its affiliates have
not been convicted of, or pleaded nolo contendere to, a sex offense against a
minor (as such terms are defined in section 111 of the Sex Offender Registration
and Notification Act (42 U.S.C. 16911)).
7

--------------------------------------------------------------------------------







The term "principals" is defined as follows: if a sole proprietorship, the
proprietor; if a partnership, each managing partner and each partner who is a
natural person and holds a twenty percent (20%) or more ownership interest in
the partnership; and if a corporation, limited liability company, association or
a development company, each director, each of the live (5) most highly
compensated executives or officers of the entity, and each natural person who is
a direct or indirect holder of twenty percent (20%) or more of the ownership
stock or stock equivalent of the entity.


N.        USA Patriot Act Notification. The following notification is provided
to Borrower pursuant to section 3265 of the USA Patriot Act of 2001, 31 U.S.C.
section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, Joan or other
extension of credit. We may ask for the name, address, date of birth, and other
information that will allow us to identify all Borrowers, principals and owners.
We may also ask to see your driver's license or other identifying documents.


20.       INDEMNIFICATION. Borrower hereby agrees to indemnify, defend and hold
Crestmark and its executive committees, parent affiliates, subsidiaries, agents,
directors, officers, participants, employees, agents and their successors and
assigns (collectively "Indemnified Parties") harmless against any and all
liabilities of any kind, nature or description and damages whether they are
direct, indirect or consequential, including attorney's fees and other
professionals and experts incurred or suffered directly or indirectly by
Indemnified Parties or asserted against Indemnified Parties by anyone whosoever,
including Borrower or Guarantor, which arise out of the Loan Documents or the
relationship and transaction between the Parties. This provision shall survive
the termination of this Agreement.


21.       JOINT AND SEVERAL OBLIGATIONS. If more than one person or entity is
named as Borrower in this Agreement, all Obligations, representations,
warranties, covenants and indemnities of Borrower set forth herein and in the
other Loan Documents shall be the joint and several obligations of such parsons
and/or entities.


22.       JURISDICTION. BORROWER AND GUARANTOR AGREE THAT ANY ACTtoN TO ENFORCE
BORROWER'S OR GUARANTOR'S OBLIGATIONS TO CRESTMARK SHALL BE PROSECUTED EITHER IN
THE CIRCUIT COURT OF OAKLAND COUNTY MICHIGAN OR THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN (UNLESS CRESTMARK, IN ITS SOLE DISCRETtoN,
ELECTS SOME OTHER JURISDICTtoN), AND BORROWER AND GUARANTOR SUBMIT TO THE
jurisdiction OF ANY SUCH COURT SELECTED BY CRESTMARK. BORROWER AND GUARANTOR
WAIVE ANY AND ALL RIGHTS TO CONTEST THE jurisdiction AND VENUE OF ANY ACTtoN
BROUGHT IN THIS MATTER AND BORROWER AND GUARANTOR MAY BRING ANY ACTION AGAINST
CRESTMARK ONLY IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND OR THE FEDERAL
COURT OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.


23.       WAIVER. ALL PARTIES, INCLUDING BORROWER AND GUARANTOR, EACH KNOWINGLY
AND VOLUNTARILY WAIVE ANY CONSTITUTIONAL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY CLAIM, DISPUTE OR CONFLICT BET\VEEN THE PARTIES OR UNDER THE LOAN
DOCUMENTS AND AGREE THAT ANY LITIGATION SHALL BE HEARD BY A COURT OF COMPETENT
jurisdiction SITTING WITHOUT A JURY. BORROWER AND GUARANTOR ACKNOWLEDGE THAT
THEY HAVE HAD THE OPPORTUNITY TO REVIEW THE EFFECT OF THIS PROVISION WITH
COUNSEL OF THEIR CHOICE.


24.       RELEASE. BORROWER AND GUARANTOR RELEASE AND FOREVER DISCHARGE
CRESTMARK, ITS AFFILIATES, OFFICERS, AGENTS, EMPLOYEES AND DIRECTORS FROM ANY
AND ALL CLAIMS OF ANY KIND WIIATSOEVER FROM THE BEGINNING OF TIME TO DATE OF
THIS AGREEMENT.


The Parties have executed this Agreement as of the date and year first written
above.
 
CRESTMARK: 
 
BORROWER:
 
 
 
 
 
CRESTMARK BANK     
 
ENCISION, INC.
a Colorado corporation
 
 
By:  /s/ Christy Morgan        
 
 
By:  /s/  Gregory J. Trudel         
 
Christy Morgan, 1st Vice President, Legal
 
Gregory J. Trudel, President
 

 

 